Title: “The Spectator”: The Duke of York’s Travels, 10 May 1765
From: Franklin, Benjamin
To: 


Sir,
Pimlico, May 10. [1765]
I have observed all the News-papers have of late taken great Liberties with a noble Personage nearly allied to his Majesty. They have one Day made him Commander of a Fleet in the Mediterranean; again in the Channel; then to hoist his Flag on board a Yacht, and go on a grand Commission to Copenhagen; then to take a Tour to Brunswick, and so parade all over Germany to our unsatisfied Ally the King of Prussia; then he is said to commence Admiral again, and go with a large Fleet to America; first for a little Amusement to go a Cod Fishing with Monsieurs, and then to range the Continent, and I suppose they mean to go a Wood-hunting with the Cherokee Kings; these are the Peregrinations, Mr. Woodfall, that our noble Duke is to be sent upon; but indeed I am much surprised in their highflown Schemes they have never thought of sending him with a grand Squadron to East India up the Ganges to call upon the Nabob, and then advance and pay a Visit to the Great Mogul, and afterwards sail for China, and go up to see the Grandeur of the Court of Pekin: This would have been a fine Subject to have enlarged upon, and they might have thrown in how many sumptuous Barges were building to be sent on board the Squadron to be put together in India, and advance up the River with the utmost Magnificence. If these Hints will be any ways instructive to the News-writers, I shall be happy to have pleased so useful a Body of Men in this great City; and am Mr Woodfall’s most humble Servant,
The Spectator.
